Citation Nr: 0926338	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-05 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 70 
percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs





ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1944 to June 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and January 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which denied service 
connection for bilateral hearing loss and tinnitus, and then 
denied entitlement to an increased evaluation for PTSD and 
eligibility for TDIU, respectively.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years after service, nor is bilateral hearing 
loss otherwise causally or etiologically related to service.

2.  Tinnitus was not manifested during service or for many 
years after service, nor is the Veteran's tinnitus otherwise 
causally or etiologically related to service.

3.  There is no evidence of the Veteran's PTSD symptoms being 
productive of total occupational or social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  

4.  The Veteran's service-connected disabilities do not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303.

3.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2008).

4.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2005 and April 2007.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claims for bilateral hearing 
loss and tinnitus, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to these claimed 
conditions.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
This notice was provided in May 2009; the Veteran submitted a 
waiver statement for the 30 day due-process requirement and 
the RO readjudicated his increased rating claim in the 
supplemental statement of the case dated May 2009.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations in May 2005 and July 2007, obtained medical 
opinions as to the etiology and severity of disabilities, and 
afforded the veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  The Board notes that the RO attempted to obtain 
treatment records pertaining to the Veteran's bilateral 
hearing loss claim, identified as a private hearing center 
1998 consultation; however, the RO, upon its location of the 
private facility, was informed that no record could be found 
for the Veteran.  See April 2009 Report of Contact.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Legal Criteria - Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Analysis - Bilateral Hearing Loss and Tinnitus

The veteran has claimed entitlement to bilateral hearing loss 
and tinnitus due to noise exposure from the firing of weapons 
aboard ship during combat.  The Board concedes the Veteran 
experienced acoustic trauma during active service as his 
personnel records clearly place the Veteran on ship during 
the Battle of Okinawa.  Further, the Board has no reason to 
doubt the veteran's credibility on this matter.  However, the 
Board notes that acoustic trauma sustained in service, in and 
of itself, is not considered a disability for VA purposes; 
i.e. warranting service connection or compensation.

Service treatment records are silent with respect to any 
complaints of bilateral hearing loss or tinnitus.  The 
Veteran's June 1946 Report of Physical Examination for 
purposes of discharge only notes that his hearing scored 
15/15 on the whispered voice test.  In June 1946 the Veteran 
submitted a claim regarding the amputation of the tip of his 
third finger of his right hand.  The claim made no mention of 
hearing loss or tinnitus.  By a July 1946 rating decision, 
the Veteran was granted service connection, with a 
noncompensible evaluation, for the amputation of the tip of 
his ring finger, right hand, as well as service connection 
for varicocele, also with a noncompensible rating.    

The Veteran submitted no VA treatment records for bilateral 
hearing or tinnitus.  By a September 2004 statement, the 
Veteran described the physical effects he remembered enduring 
standing beneath the 5 inch guns as they fired in combat.  
His claim, received October 2004, listed treatment for his 
hearing loss in 1998 (as discussed above, these records were 
found not available).     

On the authorized audiological evaluation in May 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
45
60
LEFT
20
35
55
50
70

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 64 percent in the left ear.

The examiner found mild to moderate to severe hearing loss.  
The examiner noted her review of the Veteran's service 
treatment records and the June 1946 examination which 
contained only the 15/15 whisper test.  The examiner also 
noted the Veteran's experience of 5 inch guns over his head 
and his subjective complaint of loss of left hearing in 
service, while the hearing loss in the right ear has been 
gradual.  The Veteran described the tinnitus as occasional, 
some daily, lasting for seconds and initially sounding like a 
sizzling noise.  The examiner found significant noise in the 
Veteran's post-service occupations, without ear protection, 
specifically: heavy equipment operator, saw mills (30 years), 
and aircraft mechanic.  The Veteran reported for recreation 
he used power tools, though with ear protection and limited 
firearms.  The examiner determined for both the bilateral 
hearing loss and tinnitus that it was less likely than not 
that they were due to noise in service than that they were 
due to his post service occupational noise.  

The Board notes the Veteran's September 2005 statement in 
which he disputed the audiology examiner's characterization 
of his post-service employment.  Specifically, the Veteran 
disputed the "30 years" of working in paper mills.  The 
Veteran stated he worked on and off in paper warehouses, not 
mills for about 5 years, though he worked in a sawmill for 
about 3 years and a can factory for several months.  He 
further contended that a forklift makes a minimal amount of 
noise.  

The Board finds that the only competent medical opinion 
(based on an adequate VA examination) on file contravenes the 
Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008)(it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion).  See generally 38 
C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447 
(2007)(examination should include a review of the Veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history).

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
bilateral hearing loss is etiologically related to service or 
any incident therein.  The Board notes the Veteran has stated 
on his claim that he sought treatment in 1998.  Giving the 
Veteran the benefit of the doubt, the Board finds that even 
if at this consultation his hearing loss was sufficient for 
VA purposes, the consultation came some 52 years following 
his discharge from service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F. 3d 1330 
(Fed. Cir. 2000).  Thus, the Board finds that the lack of any 
evidence of bilateral hearing loss disability for over 52 
years between the period of active duty and the evidence 
showing the Veteran sought private treatment for his hearing 
loss is itself evidence which tends to show that no such 
disability was incurred as a result of service.

While acknowledging the Veteran's statements that his current 
bilateral hearing loss and tinnitus are etiologically related 
to service, the Veteran is not competent to render an opinion 
regarding the etiology of hearing loss and tinnitus first 
shown so many years after service.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

Since the preponderance of the evidence is against a finding 
that the Veteran has bilateral hearing loss and tinnitus 
attributable to service, the Veteran's claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Legal Criteria - Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), however, the United 
States Court of Appeals for Veterans Claims (Court) held that 
"staged ratings" are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service- connected disability exhibits symptoms 
that would warrant different ratings.  In this case the Board 
has concluded that the disability has not significantly 
changed and that a uniform evaluation is warranted.

Under the General Rating Formula for Mental Disorders, in 
relevant part, a 70 percent rating is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. §§ 4.126, 4.130 (2008).

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2008).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 
43186 (1995); 38 C.F.R. § 4.126. 

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Score from 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Score from 51 
to 60 generally reflect some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

The Board notes, however, that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.  See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).

Analysis - PTSD

By way of background, the Veteran was granted service 
connection for PTSD in September 2005 and a 30 percent rating 
was assigned.  Appealing the rating, the Veteran contended 
that his PTSD should be rated as 70 percent disabling, and he 
was awarded a 70 percent evaluation in a December 2006 rating 
decision, which the RO considered to be a full grant of the 
issue on appeal; he was so notified in the copy of the rating 
decision sent him.  No disagreement was submitted regarding 
that claim.  In February 2007, the Veteran submitted the 
current, separate claim seeking a grant of TDIU.  As part of 
the processing of that claim, the RO reviewed the evaluation 
for the Veteran's PTSD, concluding in the January 2008 rating 
decision that the Veteran's 70 percent evaluation should be 
continued and the TDIU denied.  The Veteran appealed both 
determinations and the matter is now before the Board.  A 
review of the evidence of record reveals that the Veteran's 
PTSD does not warrant a rating in excess of 70 percent.  

The Veteran has submitted no treatment records for his PTSD, 
private or VA.  He has been afforded two VA examinations, May 
2005 and July 2007.  

In the May 2005 VA PTSD examination the Veteran appeared 
appropriately groomed.  He was then in his third marriage, 
which he described as good.  He had regular contact with his 
adult daughter as well as with his married son, though there 
was some strain in that relationship.  He and his wife owned 
their home.  His wife's current medical problems caused some 
stress upon the Veteran.  The Veteran had a number of close 
friend and several casual friends with whom he socialized and 
he enjoyed gardening and visiting.  His post-service 
employment ranged from a forklift operator to an equipment 
operator for a county in California, where he worked for 20 
years before retiring from county employment, earning a 
retirement pension, and relocated to the northwest to start 
his own excavating business.  The Veteran reported retiring 
in 1983 after two years of self-employment.  

Upon objective examination the examiner noted the Veteran 
appeared alert and responsive, and eye contact was 
appropriate; quality and quantity of speech were within 
normal limits.  The Veteran became tearful during the 
examination when remembering his service, and his mood 
varied.  Throughout, his affect was appropriate.  He reported 
being bothered by thought preoccupations of his war 
experience within the past 10 years that would cause him 
several times a week to "lose it."  Despite his 
tearfulness, there were insufficient indications of 
depression.  The Veteran did not report delusions or auditory 
or visual hallucinations, though he did experience vivid 
flashbacks, primarily when he was by himself.  His immediate 
memory and remote memory appeared intact and there were no 
current limitations to his abstract abilities, insight or 
judgment.  However his ability to concentrate varied and he 
could not remember his phone number.  The Veteran also 
reported difficulty sleeping, nightmares, and crazy dreams in 
the years closer to service.  The examiner found the Veteran 
to be in significant emotional pain.  The examiner concluded 
with a diagnosis of PTSD and reached a GAF score of 42.     

In a September 2005 statement, the Veteran disputed several 
of the PTSD examiner's characterizations.  After admitting he 
could not repeat all the jobs he had had, there being more 
than twenty jobs since service, the Veteran disputed the 
examiner's conclusion of no industrial impairment and 
successful employment post service.  The Veteran stated he 
moved from job to job because of his stress and his inability 
to cope with it, even to the point of being fired from one 
job after striking another employee.  The Veteran stated he 
would not be "overwhelmingly stressed" with his wife's 
health problems were it not for the PTSD.  He also disputed 
the characterization of a "number of close friends."  The 
Veteran asserted he had only 3 and other than with these 
three, he did not go out.  He enjoyed gardening because it 
was something he could do alone.  The Veteran further stated 
he would be more tolerant of his son and daughter-in-law were 
it not for the PTSD. 

In July 2007 the Veteran was afforded another VA PTSD 
examination.  The Veteran's current marriage was in its 28th 
year.  He reported that he used to have nightmares, but had 
not had one in quite a while; however when they occurred, 
they did so about once a month.  He denied flashbacks, though 
he reported sporadic intrusive thoughts, again also about 
once a month.  He would think about the horrible events he 
witnessed during the war; despite efforts to concentrate on 
something else, the thoughts would come back.  The Veteran 
reported sleep disturbance at 25% of the time when he has 
difficulty falling asleep.  He used to have an anger problem 
and would get into fights; however that was no longer the 
case.  He did continue to check locks and doors and would go 
outside to investigate if he heard a noise.  He had somewhat 
increased startle response.  The Veteran reported that 
fireworks bother him and he jumps when someone comes up 
behind him.  He denied numbing of emotion.  The examiner 
considered him pleasant and cooperative.  His speech was 
normal and goal-directed.  He maintained good eye contact and 
exhibited no delusions, hallucinations or other psychiatric 
symptoms, including no depressive symptoms or panic attacks.  
He denied suicidal or homicidal ideation.  The Veteran did 
report he and his wife had no social life and kept to 
themselves.  The examiner assigned a GAF score of 55.

In light of the aforementioned findings, the Board finds that 
the preponderance of the evidence is against a disability 
rating in excess of 70 percent.  His PTSD has been 
characterized by sleep disturbances, concentration and memory 
difficulties, some hypervigilance, isolative tendencies, and 
occasional intrusive thoughts, not nightmares.  

Further, no examiner in any way suggested that his post-
traumatic stress disorder alone was causative of total 
occupational and social impairment.  Nor did the evidence in 
any way suggest that the veteran's condition was 
characterized by symptoms equivalent to gross impairment in 
communication or thought processes, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform the activities of daily living, disorientation to 
time or place, or memory loss for the names of one's own 
close relatives, or for his own occupation or name, which 
would be suggestive of a 100 percent evaluation.  Rather, the 
evidence showed that the veteran was most often noted to be 
cooperative and pleasant; and that he was oriented and alert, 
with an appropriate affect and good judgment, speech which 
was within normal limits, and though he and his wife "kept 
to themselves", he remained in a 28 year long marriage.  
That evidence showed no problems with confusion, and that the 
veteran's memory was at least fair.  The Veteran reported no 
hallucinations or delusions and denied suicidal ideation.  
The veteran demonstrated no homicidal ideation, and was both 
competent and in no need of psychiatric hospitalization. 

Under the circumstances, the Board finds that a preponderance 
of the evidence is against the assignment of a rating in 
excess of 70 percent for an evaluation of service-connected 
PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Extraschedular Consideration 

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
must determine if the criteria found in the rating schedule 
reasonably describe the claimant's disability level and 
symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's symptoms of keeping to 
himself and his wife, having difficulty sleeping, and 
experiencing intrusive memories of his war experience are 
sufficiently accounted for in the 70 percent evaluation which 
compensates for the disability.  The Board finds the 
Diagnostic Code adequately addresses the Veteran's symptoms.  
The Veteran has not claimed any hospitalization, nor has even 
sought treatment or medication because of his PTSD 
disability.  The Board notes that the Veteran described 
himself as retired, and has been so since 1983.  As such, the 
diagnostic code for the Veteran's service-connected 
disability adequately describes the current disability level 
and symptomatology and, therefore, a referral for an 
extraschedular rating is not warranted.

Legal Criteria and Analysis - TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of a total rating based on unemployability.  
When the Veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

Service connection is in effect for PTSD, with a 70 percent 
evaluation; amputation, tip of right ring finger, painful on 
examination, with a 10 percent evaluation; and varicocele, 
with a noncompensible evaluation.  The Veteran's combined 
rating is 70 percent.  See 38 C.F.R. § 4.25.  As such, he 
meets the threshold requirements under 38 C.F.R. § 4.16(a).

In determining whether the veteran is able to secure and 
follow a substantially gainful occupation, consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

The Board notes that nowhere in the record does the Veteran 
contend that he is unable to engage in substantially gainful 
employment because of his service -connected disabilities.  
Nor in the record is there any objective evidence at all that 
the Veteran is unable to engage in substantially gainful 
employment solely because of his service-connected 
disabilities.  

Throughout the Veteran's statements pertaining to his PTSD 
symptoms, the Veteran has stated that he has changed jobs, 
and was even fired from one, because of his PTSD symptoms; 
however he remained employed.  See September 2005 statement.  
The Veteran's last employer submitted a September 2007 VA 
Form 21-4192 stating that the Veteran retired from employment 
with the county after approximately twenty years of service 
and continues to draw a pension.  The Veteran informed the 
May 2005 VA PTSD examiner that he finished high school, and 
following his 1980 retirement, he relocated to the northwest 
and started his own business, which he ran for two years 
before he closed the business because people were not paying 
him.  The Veteran has not made any statement that 
contradicted that characterization; therefore, the Board 
concludes the Veteran stopped working at his own business by 
his choice and has remained retired.  Also during the May 
2005 exam the Veteran dated the intrusive thoughts as 
becoming more of a problem for the previous ten years, which 
would date the onset as 1995, more than ten years after he 
retired.  

Regarding his service-connected amputation of the tip of his 
third finger, right hand,  the Veteran reported during the 
May 2005 VA amputation examination a long work history which 
included working as an aircraft mechanic, working in a saw 
mill for several years, and finally working for 20 years as a 
heavy equipment operator.  The Veteran reported to that 
examiner that he was primarily engaged in home maintenance 
and gardening.  The Veteran reported he had no "real 
problem" with his right hand in performing those tasks.  

There is no vocation and rehabilitation assessment or opinion 
in the record and the RO was informed in January 2009 the 
Veteran never sought the assistance or evaluation of that 
office.

The Veteran himself may believe that he is unable to obtain 
and maintain substantially gainful employment due to his 
service- connected disabilities.  Clearly, the combined 
disability rating of 70 percent is indicative of industrial 
impairment.  However, his implied contention is outweighed by 
the probative medical evidence and his own description of his 
long work history, to include self-employment, in spite of 
the service-connected disabilities.  Significant and of great 
probative value is the July 2007 VA examiner's opinion that 
the Veteran was unemployable but that he was not unemployable 
due to PTSD but rather was unemployable due to his age.  Age 
is not for consideration in a TDIU rating, and based on the 
aforementioned factors, the Board is of the opinion that the 
veteran's service-connected disabilities, and in particular, 
his PTSD, when taken in conjunction with his education and 
occupational experience, were insufficient to preclude his 
participation in all forms of substantially gainful 
employment.  Accordingly, a total disability rating based 
upon individual unemployability must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Increased evaluation in excess of 70 percent for PTSD is 
denied.

A TDIU is denied.   



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


